

116 HR 2630 IH: CASH Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2630IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Cicilline (for himself, Ms. Clarke of New York, Mr. Cummings, Mr. Thompson of Mississippi, Mr. McGovern, Ms. Omar, Ms. Pressley, Ms. Schakowsky, Mr. Veasey, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make it unlawful for any physical retail establishment to refuse to accept cash as payment, and
			 for other purposes.
	
 1.Short titleThis Act may be cited to as the CASH Act or the Cash Always Should be Honored Act. 2.Required acceptance of legal tender (a)In generalIt shall be unlawful for any physical retail establishment to refuse to accept legal tender as payment for any products or services offered for sale by such physical retail establishment.
 (b)Online transactionsFor any physical retail establishment that also offers products and services for sale through an internet-based platform, subsection (a) shall not apply to a transaction conducted through such platform if the individual making a payment in such transaction is not physically present in the physical retail establishment at the time of the transaction.
 (c)Telephone transactionsFor any physical retail establishment that also offers products and services for sale by way of the telephone, subsection (a) shall not apply to a transaction conducted by way of the telephone if the individual making a payment in such transaction is not physically present in the physical retail establishment at the time of the transaction.
			(d)Enforcement by Federal Trade Commission
 (1)Unfair or deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
 (2)Powers of CommissionThe Federal Trade Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section. Any person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
 (3)RulemakingThe Federal Trade Commission may promulgate regulations under section 553 of title 5, United States Code, to implement this section.
 (e)DefinitionsFor the purposes of this section: (1)Legal tenderThe term legal tender means any United States coin or currency.
 (2)Physical retail establishmentThe term physical retail establishment means any physical establishment where goods or services are offered for sale and sold to individuals who are physically present in such physical establishment.
				